Citation Nr: 0632629	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a 50 percent evaluation for PTSD, effective 
from December 2001.   

This case was previously before the Board in April 2006, at 
which time the case was remanded for additional evidentiary 
development and due process considerations.  The actions 
requested in that remand have been undertaken, and the case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD is currently productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
impaired impulse control and neglect of personal appearance 
and hygiene. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 70 percent for the service-connected 
PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA satisfied its 
duty to notify, by virtue of a VCAA notice letter sent to the 
appellant in February 2003 before the RO issued its May 2003 
unfavorable decision (unfavorable to the extent that the 
evaluation for the veteran's PTSD was only increased to 50 
percent), and in April 2006 on the veteran's claim for 
increased rating for his service-connected PTSD.  These 
letters, among other things, informed him of the evidence 
necessary to establish a higher evaluation for his PTSD.  He 
was notified of his and VA's respective duties for obtaining 
evidence, and was asked to send the information describing 
additional evidence for VA to obtain.  He was also informed 
that he could submit statements of his own, or from others, 
describing his symptoms, and provided such a statement 
authored by his wife.  Further, in a November 2003 statement 
of the case (SOC), the RO informed the veteran of the rating 
schedule provisions that were relevant to his appeal, and 
provided him with an explanation as to why his claim had been 
denied.  Dingess/Hartman, supra.

Under the circumstances, the Board finds that the above 
referenced notice letters were sufficient for purposes of 
deciding the present appeal.  The Board notes that some of 
the required notice was not provided to the veteran until 
April 2006, after the RO entered its May 2003 decision on his 
claim.  Nevertheless, the veteran has now been provided with 
notice that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary. Additionally, the Board notes 
that the RO notified the veteran about the criteria for award 
of an effective date as discussed in the April 2006 letter, 
see Dingess/Hartman, supra.  Consequently, remand for re-
adjudication is not required.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service and VA medical 
records have been obtained.  He was provided with PTSD 
examinations in February 2003 and April 2006, as well as 
regular treatment for his PTSD and other disorders.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.

II.  Factual Background

Service connection for PTSD was initially granted in August 
1994, at which time a 10 percent evaluation was assigned.  
The evaluation for PTSD was increased to 30 percent in a June 
1998 rating decision.  

In November 2002, the veteran requested an increased 
evaluation for PTSD.  

A VA examination was conducted in February 2003.  The veteran 
reported having symptoms including: war-related nightmares, 
sweats 3 to 4 times a week; daily intrusive memories 
interfering with concentration; survivor guilt; irritability; 
startle response, hypervigilence; and agoraphobia.  Physical 
examination revealed a mildly depressed affect.  The veteran 
was oriented and alert.  Speech was normal and coherent.  
Intellectual functioning was grossly intact.  He had some 
difficulty sleeping due to war-related nightmares and sweats, 
without amnesia or sleepwalking.  There was no evidence of 
psychosis.  The veteran admitted to some fears and 
depression, but was not tearful or suicidal.  An Axis I 
diagnosis of PTSD was made, and a GAF score of 60 was 
assigned.  The examiner noted that the veteran's psycho-
social stressors were mild to moderate, primarily relating to 
his health problems. 

The veteran was seen for a psychiatric evaluation by VA in 
March 2003.  At that time, improved motivation was noted and 
the veteran denied any increase in PTSD symptomatology.  
Occasional panic symptoms were reported.  Intermittently 
anxious mood, normal speech and mildly restricted affect were 
also noted.  The plan was for the veteran to continue taking 
Nefazodone.  

By rating decision of May 2003, a 50 percent evaluation was 
assigned for PTSD, effective from December 2001.  The veteran 
appealed the assigned evaluation.

When seen by VA in June 2003, an exacerbation of PTSD was 
noted.  The entry indicated that the veteran endorsed some 
episodes of suicidal ideation, but was adamant that he would 
not act on such thoughts.  

In July 2003, the veteran's spouse submitted a statement 
describing the veteran's PTSD symptoms including nightmares 
and sleeplessness.  

A November 2003 VA record notes the veteran's difficulty with 
self-motivation since his retirement as a fire fighter in 
June 2002 due to asthma.  The veteran reported symptoms 
including: poor concentration and memory, sleep latency and 
fatigue, generalized anxiety and symptoms of panic.  

A VA psychiatric evaluation was conducted in February 2004.  
It was noted that there had been some improvements since last 
seen, and that the veteran was exercising and walking daily.  
Mood was depressed with fairly frequent panic symptoms.  It 
was noted that he spoke of suicidality, but continued to deny 
any intent or plan.  Speech was normal and affect was mildly 
restricted.  

When seen by VA in April 2004, chronic PTSD and recurrent 
major depression were diagnosed and a GAF score of 50 was 
assigned.  

The most recent evidence of record consists of a VA 
examination conducted in April 2006.  The report indicated 
that the veteran had been married since 1970, had two adult 
children and that he had a couple of friends who were Vietnam 
veterans.  The veteran's PTSD symptoms included: 
sleeplessness, anger outbursts, difficulty concentrating, 
daily intrusive memories, exaggerated startle response, and 
nightmares 4 to 5 times a week.  Speech was clear and 
coherent.  Mood was depressed.  Thought process was logical 
and coherent.  The report stated that the veteran 
demonstrated mild obsessive/ritualistic behavior such as 
checking and locking doors at night.  Severe panic attacks 
occurring one to two times a month were noted.  Frequent 
suicidal thoughts were also reported.  Recent and immediate 
memory was described as mildly impaired.  Axis I diagnoses of 
chronic PTSD; depressive disorder; and panic disorder, 
without agoraphobic avoidance, were made.  A GAF score of 60 
was assigned.  

The examiner further explained that the veteran had on-going 
problems with irritability, affecting his relationships at 
home.  Violent outbursts without actual associated violence 
were reported.  The examiner indicated that PTSD symptoms 
helped provoke panic attacks, but were not the only cause of 
panic attacks.  Occasional moderate decreased productivity 
was noted as was frequent moderate impairment of work, family 
and other relationships.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3. 

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(the use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation).

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2006).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107 (West Supp. 2005).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to statements of the veteran and 
his spouse; reports of VA examinations dated in February 2003 
and April 2006; and VA outpatient treatment records dated 
from 2001 forward.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that with application of the 
benefit of the doubt in favor of the veteran, his PTSD most 
closely approximates the criteria for a 70 percent rating.  
See 38 C.F.R. §§ 4.3, 4.7.

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign the next higher or 70 percent 
rating, the record must show that the veteran experiences 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are currently shown by the most 
recent evidence of record.  In this regard, the record 
establishes that VA treatment records as well as the 2003 and 
2006 VA examinations essentially reflect that the veteran's 
PTSD symptoms have shown an increase in symptomatology during 
that time.  

The evidence of record reflects that the veteran has a 
flattened affect, and depressed mood.  His symptoms include 
intrusive thoughts, sleeplessness, nightmares 4 to 5 times a 
week, mild impairment of recent and immediate memory and 
severe panic attacks occurring one to two times a month, but 
not weekly.  Speech has been described as clear and coherent 
and thought process have been described as logical and 
coherent.  It is also clear that that he is in a stable long-
term marriage.  All of these manifestations are consistent 
with the currently assigned 50 percent evaluation.  

With respect to the enumerated rating criteria for a 70 
percent evaluation under DC 9411, between 2003 and 2006, 
there has been no evidence of spatial disorientation; speech 
that is intermittently illogical, obscure, or irrelevant; or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  

However, several of the enumerated criteria for a 70 percent 
evaluation under 9411 have been recently documented by the 
2006 VA examination, but were not shown by 2003 VA 
examination.  The 2006 VA examination report indicated that 
the veteran was not able to maintain minimum personal 
hygiene, noting that he did not brush his teeth or shave 
regularly.  Impaired impulse control with some violent 
episodes was also noted in the 2006 VA examination report.  
Mild obsessive/ritualistic behavior and frequent suicidal 
thoughts were also reported at that time.  In contrast, the 
2003 VA examination report revealed no suicidal ideation; 
obsessional rituals, panic symptoms or neglect of personal 
appearance and hygiene.  In addition, when evaluated in 2006, 
the examiner specifically identified occasional moderate 
decreased productivity as well as frequent moderate 
impairment of work, family and other relationships, 
indicative of impairment which had not previously been 
clinically identified on examination in 2003.

Additionally, the record establishes that the veteran, on VA 
examinations conducted in both 2003 and 2006, had a GAF score 
of 60.  The Board notes that the veteran's reported GAF score 
of 60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
His actually manifested symptoms as documented in 2003 are 
consistent with GAF score of 60, while it appears that the 
actually manifested symptoms as documented in 2006 reflect 
greater impairment.  The Board notes that in 2004, a GAF 
score of 50 had been assigned, representing the lowest GAF 
score assigned between 2003 and 2006.

After a careful review of the evidence of record, and with 
consideration of the doctrine of reasonable doubt, the Board 
finds that entitlement to a 70 percent disability evaluation 
is warranted for the veteran's service-connected PTSD.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.

In conclusion, it is found that, after resolving any doubt in 
favor of the veteran, the evidence supports a finding of 
entitlement to a 70 percent disability evaluation for the 
veteran's PTSD.



ORDER

Entitlement to an evaluation of 70 percent for post-traumatic 
stress disorder is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


